Citation Nr: 1644570	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  08-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of L4-5 laminectomy for herniated nucleus pulposus (hereinafter, "low back disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1973 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2009.  A transcript of this hearing is of record.

This case was previously before the Board in March 2011 and October 2015.  In March 2011, the Board remanded the appeal for further development.  Thereafter, by an October 2015 decision, the Board denied a rating in excess of 20 percent for the service-connected low back disability, as well as entitlement to a total rating based upon individual unemployability (TDIU).

The Veteran appealed the Board's October 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  By an August 2016 Order, the Court, pursuant to a Joint Motion for Partial Remand (JMPR), vacated the Board's October 2015 decision to the extent it denied a rating in excess of 20 percent for the low back disability, and remanded that matter for action consistent with the JMPR.  The JMPR noted the Veteran was not pursuing an appeal regarding the Board's denial of the TDIU.  As such, the TDIU issue is not before the Board for appellate consideration.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The parties to the JMPR agreed that the Board relied upon an inadequate December 2011 VA examination.  Accordingly, an updated VA examination, which complies with the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), is necessary.  Any outstanding VA and private treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records. 

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records.

3.  Then schedule the Veteran for a VA examination to determine the current severity of his low back disability.  The claims folder should be made available to the examiner for review before the examination.

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion and in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Then, after completing any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and provided an opportunity to respond.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




